Case 1:19-cv-01868-MN Document 167 Filed 06/23/21 Page 1 of 3 PageID #: 9825


                                             Eckert Seamans Cherin & Mellott, LLC   Gary W. Lipkin
                                             222 Delaware Avenue, 7th Floor         (302) 574-7400
                                             Wilmington, DE 19801                   glipkin@eckertseamans.com
                                             T: (302) 574 7400
                                             F: (302) 574 7401                      Alexandra D. Rogin
                                             www.eckertseamans.com                  (302) 552-2935
                                                                                    arogin@eckertseamans.com




                                          June 23, 2021

VIA ELECTRONIC FILING
The Honorable Maryellen Noreika
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 19, Rm. 4324
Wilmington, DE 19801-3655

     Re:       Sentient Sensors, LLC v. Cypress Semiconductor Corporation
               D. Del., No. 1:19-cv-01868-MN

Dear Judge Noreika:

       Sentient writes regarding Cypress’s recent June 22, 2021 filing styled as a “Request for
Resolution of Claim Construction Under O2 Micro” (D.I. 165-166).1 In Sentient’s opinion,
Cypress’s “Request” is nothing more than a motion for the Court to reconsider its recent decision
to deny as stricken Cypress’s Motion for Summary Judgment (Jun. 4, 2021 Minute Entry; see also
D.I. 163 (transcript of Jun. 4, 2021 hearing)).

        Unable to accept the Court’s denial of its summary judgment motion, Cypress called a meet
and confer with Sentient on June 16, 2021, intending to seek partial reconsideration of that
decision. See attached email. During that meet and confer, Sentient pointed out that the Court
repeated its denial of Cypress’s motion multiple times during oral argument and that Sentient
believed such a filing to be ill-advised and recommended against it. Cypress then recharacterized
the issue as one of purely “claim construction” and, as such, implied that its request was proper
and timely. Not so. Sentient respectfully requests that the Court recognize this motion for what it
is—an end-run around the Court’s recent denial of summary judgment.

        This would appear to be clear from Cypress’s motion itself. For example, on page 2,
Cypress expresses surprise that the Court denied its summary judgment motion and continues to
press for its consideration.



1
  O2 Micro is concerned with a term given its plain and ordinary meaning, not one that was
expressly construed by the Court as here. Further, O2 Micro is concerned with whether a Doctrine
of Equivalents (DOE) argument was permissible in view of amendments made during prosecution.
No such amendments or questions are present in this case. Moreover, Sentient’s DOE arguments
on this claim element remain, and as such, Cypress apparently seeks a form of factual ruling –
which was denied by the Court.


                                                                                           100459571.1
Case 1:19-cv-01868-MN Document 167 Filed 06/23/21 Page 2 of 3 PageID #: 9826


                                                                                                         The Hon. Maryellen Noreika
                                                                                                         June 23, 2021
                                                                                                         Page 2




            Upon seeing Sentient’s position (in its expert report), Cypress originally
            believed that this claim construction dispute would be naturally resolved as
            part of Cypress’s summary judgment motion. However, as the Court has
            now stricken that motion, there is no present procedural mechanism for the
            Court to resolve this claim construction dispute prior to trial.

        Then, at pages 4-7, Cypress repeats its rejected summary judgment position by unilaterally
formulating two options for the Court to choose from and, despite waiting months to seek this
“clarification,” now tells the Court it should decide the issue based on its two options within a
month:

            Cypress respectfully requests that the Court entertain short briefing on
            this issue so that it can be decided by the Court, if possible, before
            Sentient provides its amended expert report on infringement.

        This comes in the wake of at least one other failed attempt to challenge the Court’s previous
ruling (e.g., Cypress’s Motion for Reargument on the “instrument controller” term; D.I. 90, 95,
103-105, and 130 (denying Cypress’s motion)), and belatedly and materially changing the record
after close of fact discovery (D.I. 146 and 148), the latter of which resulted in an imposition of
fees against Cypress.

        Most telling, however, is the timing of this request. Cypress waited more than 7 months
after the Court’s Oral Order on claim construction (D.I. 89)—and then only after its summary
judgment motion was denied—to raise this issue with the Court. It is now too late for Cypress to
seek re-argument on this issue. See District of Delaware L.R. 7.1.5. Cypress required no such
“clarification” in its summary judgment motion prior to its denial, or even after Sentient filed its
opening expert report, which adds to the growing body of evidence that Cypress is willing to resort
to unconventional means to achieve the outcome it believes it is entitled to, no matter how
unreasonable.

        Accordingly, Sentient seeks guidance as to whether the Court wants to see this “new” issue
fully briefed. In the absence of any guidance, Sentient will oppose Cypress’s motion in accordance
with the local rules.




                 Pittsburgh, PA      Boston, MA      Charleston, WV      Harrisburg, PA      Philadelphia, PA
      Richmond, VA        Southpointe, PA     Trenton, NJ      Washington, DC      White Plains, NY       Wilmington, DE
                                                                                                                      100459571.1
Case 1:19-cv-01868-MN Document 167 Filed 06/23/21 Page 3 of 3 PageID #: 9827


                                                                                                         The Hon. Maryellen Noreika
                                                                                                         June 23, 2021
                                                                                                         Page 3




       Sentient is a small family-owned business with limited resources and is disadvantaged by
the seemingly endless filings by Cypress, a multi-billion-dollar-a-year company that has no such
constraints.


                                                          Respectfully Submitted,

                                                          /s/ Alexandra D. Rogin

                                                          Alexandra D. Rogin (Bar No. 6197)
                                                          Counsel for Plaintiff




                 Pittsburgh, PA      Boston, MA      Charleston, WV      Harrisburg, PA      Philadelphia, PA
      Richmond, VA        Southpointe, PA     Trenton, NJ      Washington, DC      White Plains, NY       Wilmington, DE
                                                                                                                      100459571.1
